Title: To John Adams from James McHenry, 8 April 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 8 April 1799.

I have been honoured with your letter dated the 29th of March ulto. which was received on the 6th inst. It brought me Majr. Genl. Pinckney’s letter of the 10th of February, his list for appointments for North Carolina, and two letters of the 25th & 28th of March, addressed to you by Benjn. Beale junr. soliciting an appointment in the army. The list and these letters were all the papers contained in your dispatch. It also conveyed to me your approbation of the list, with orders, that I should announce, as soon as possible, to the persons therein named, their respective appointments. I shall immediately make the necessary communications to these gentlemen.
You are pleased to inform me that Mr Hastings has been with you, and wish me to examine his recommendations, and weigh his pretensions. If, as I am led to believe Mr Hastings looks to a Majority, it may be proper to mention, that there is no vacancy of this grade in either of the new Regiments which have been officered from the State of Massachusetts.
I had entertained a doubt, which I expressed to you, before your leaving Philadelphia, whether the act passed the 3d of March ulto intitled an act authorising the President of the United States to fill certain vacancies in the army and navy, could be construed to intend appointments to offices which had never been filled.
The act is in the words following: Be it enacted &c. “that the President of the United States shall be, and he is hereby authorised to make appointments, to fill any vacancies in the army and navy, which may have happened during the present session of the Senate.”
It would appear, from your order relative to commissioning Mr Baron, a Captain in the Battalion authorised to be raised and added to the 2d. Regiment of Artillerists & Engineers, by an act passed also on the 3d. of March ulto, that the offices thereby created, are to be considered, within the meaning of the act aforesaid, and therefore proper to be filled. I shall in conformity with this opinion, make out, as soon as possible, a list of names, including Mr. Barons, to complete the Battalion, for your approbation.
There will be required for this Battalion. 1 Major, 4 Captains and 8 Lieutenants.
You mention Major Lillie, and add, “that his merits must be attended to”. If Major Lillie is now, what he was formerly, when I knew him in the army, I have no scruples in saying, that he is deserving of the grade of Major: but what he is now, with your opportunities you will be best able to ascertain.
It must not however be wholly overlooked, that one Major for this corps, has been taken from Watertown near Boston, and that two Majors, for the same corps, may be thought more than the proportion due to any one State. On the other hand, the rule of apportioning officers to new corps, among the States, according to their representation, cannot be always adhered to, without material injury to the service. It is not therefore to be expected that it will be invariably observed.
While on this subject it is proper to suggest, that Jonathan Williams, of this City, whom I have employed, in several matters relative to the artillery service, appears to me better qualified than any person that has come under my view to fill the office of Inspector, of Artillery; an office which agreeably to Law, must be filled by an officer taken from the corps of artillerists and Engineers. I do not know that this gentleman could be induced to accept of a Captaincy of Artillery, with this additional office; but if he does not, and cannot be appointed a Major, with a view to filling the Office, I shall, knowing his usefulness, greatly regret the circumstance.
I had also thought of Capn. Wadsworth, for this office; but I find that he is too much engaged in inspecting muskets under Mr. Wolcotts contracts to be of any use to me were he to be appointed.
I presume from the manner in which you speak of Mr. Burbeck that he is every way intitled to an appointment in the artillery; he will of course be placed in such station as you may be pleased to direct.
By a statement made to you on the 8th of Septr. ulto by Col Perkins who had commanded Castle Island, he presents John Burbeck as second Lieutenant and gunner, and as having a wish to serve in the same station, and recommends him “as very capable of the rank of Lieutenant”.
I am sorry the New England officers are impatient for their commissions.
You will recollect that the nominations for the Regiment, whose officers were to be drawn from Connecticut, did not come to my hands till a few days before they were appointed, and that it is little more than a month since their appointment. You will also remember, it was intended by you and the General Officers, that the officers last appointed of the new Regiments, should not be affected in their relative rank, by being from that cause, considered junior to those first appointed; but that all the officers of the additional Regiments should be deemed to have the same pretensions, until an ulterior regulation of the General officers, should assign to each their relative station; and that the officers, from the three Southern States, are yet to be appointed.
Was a partial issue of Commissions to take place at this moment, or before the whole of the 12 Regiments were officered, I should apprehend, the measure might excite improper expectations of priority in those first possessed of their commissions, and occasion serious complaints from those whose commissions were necessarily postponed. These and other considerations induced me to address a letter to the officers who have been appointed, of which the inclosed is a copy.
The gentlemen appointed have no just reason to complain. The office could not have issued in so short a time, so many commissions, without interfering materially with infinitely more essential business. Allow me to mention an instance in point where a number of Commissions for New Regiments or Corps, were also required to be issued. The officers for the army directed to be raised March the 5th 1792. were not commissioned for twelve months after they had been appointed. I do not learn that this delay occasioned any uneasiness among the officers then appointed, and I cannot discover a cause for uneasiness or complaint in the officers now appointed, particularly as there has yet been no avoidable delay.
I have received a letter from Brigadeer General Macpherson dated the 6th inst. of which the inclosed is a copy. There is also subjoined his proclamation to the people of the Counties in insurrections.
The recruiting service for the New Regiments has not yet commenced; but I expect it will very soon, at least partially. As soon as the papers exhibiting the measures taken by the Department of War and Majr Gen. Hamilton, to put it in activity, can be copied I shall have the honour to transmit them.
I have the honour to be, Sir, with the greatest respect / your ob & hble st.

James McHenry